Holden, J.,
delivered the opinion of the court.
The suit is in chancery, and involves the question of whether or not a gift of certain promissory notes by J. N. Harmon, deceased, to his son Ellie "W. Harmon was completed by delivery of the notes.
The litigation arose in this way: J. N. Harmon died,' and left an estate, and J. C. McFarlane, Jr., was appointed executor. Upon the petition of the wife of .the *288deceased the executor filed an answer and inventory of the estate, but in his answer he stated that there were several promissory notes amounting to about two thousand, six hundred dollars belonging to the estate, which were held as collateral by the Commercial Bank & Trust Company of Aberdeen to secure the payment of an indebtedness of three hundred, seventy-six dollars and twenty-five cents due by the deceased to the bank, and that Ellie W. Harmon (appellant) a son of the deceased, claimed these collateral notes as a gift from his father, and the circumstances of the gift were stated in the answer, and the court was asked to adjudicate the ownership of the notes. Mr. McFarlane was the president of the above bank and custodian of the collateral notes, as well as being the executor of the estate. .
The proper parties, including the bank, the wife and children, and the son Ellie W. Harmon, were brought into court, and Ellie W. Harmon claimed the notes as a gift from his father, and the wife and children of deceased disputed the claim, and upon this issue the court heard the evidence, and decreed there was no gift of the notes to appellant, Ellie W. Harmon, by his father, J. N. Harmon, deceased, because there had been no delivery of them.
The testimony, in which there is no substantial conflict, shows the following state of facts upon which must be determined the question of whether there was a consummation of the gift by a delivery of the notes; the deceased had borrowed three hundred seventy-six dollars and twenty-five cents from the Commercial Bank & Trust Company and deposited the notes as collateral to secure the payment of the debt It seems the notes were in the custody of Mr. J. G. McFarlane, Jr., president of the bank, and who was also personal adviser of the deceased. However, the notes were in the vaults of the bank, and held there as security for the debt due by the deceased to the bank.
*289Several days before Mr. Harmon died he expressed the wish that these notes be given to his son, Ellie W. Harmon, who then lived in Texas. He said to Mr. McFarlane:
££I want Ellie to have the notes; I am going to give them to him. The old woman is trying to beat me ont of my property. Ellie is the only one who ever cared anything for me, and I want him to have them. ’ ’
The deceased also said to Mrs. Mize, another witness, that he wanted Ellie to have his personal property, and that he had fixed it with Jim MeFarlane so Ellie conld get what he had. The old gentleman shortly before his death also said to John Mize that he had left his personal property with Jim MeFarlane for Ellie.
A few days before the death of Mr. Harmon Mr. MeFarlane went around to his room to visit him. And Mr. MeFarlane testified regarding this visit as follows:
££I went around to see John Harmon, and Ellie was there. And John Harmon seemed to be very much pleased that Ellie had come to see him, and said, £I want him to get enough to pay his railroad fare here and railroad fare back.’ And he said, £I want you (speaking to MeFarlane) to give him those notes. ’ I did not do it that afternoon, so the next morning Ellie came over to the bank and asked about the notes, and I showed him what they, were and all about them. ’ ’
There is other testimony in the case tending to show that, after the deceased had instructed MeFarlane to deliver the notes to Ellie Harmon, he, the deceased, believed the notes had been delivered, and that he had surrendered the ownership of them to his son.
Mr. Harmon died in a few days after the conversation with Mr. MeFarlane, and the above evidence is practically all there is in the case.
The question for our determination then is whether the facts and circumstances shown are sufficient to constitute a delivery of the notes, a surrender of all control or dominion over them by the d( nor, so as to perfect the gift. *290There is no difference of opinion as to the law on the subject. The troublesome inquiry is whether a delivery was shown by the proof. There is no doubt but that the donor intended to give the notes to’ his son, and that he believed he had done so; however, the intent of the donor alone is not sufficient, unless there is a completion of the gift by delivery. If the donor did not surrender all control over the notes when he directed McFaidane to turn them over to his son, and the donor could have afterwards recovered the notes from McFarlane, then the gift was. not consummated. But, if the possession and control by the donor was completely surrendered by delivery, and McFarlane held the notes as agent or trustee of the donee, then the gift was executed and completed.
We have reached the conclusion the gift was consummated when Mr. McFarlane, in pursuance of the request of the deceased, took the notes from the vault and showed them to Ellie Harmon and told him all about them, and then replaced them in the vault to -remain as collateral security for the debt owed to the bank.
Let us take all the facts and circumstances together and determine therefrom, by the layman’s logic, what happened and what was intended with reference to the delivery of the notes, and whether such acts and conduct was equivalent to a delivery.
When Mr. McFarlane called on the deceased at his room a few days before his death, the deceased expressly directed McFarlane to give-the notes to his son Ellie: and McFarlane said that he did not give the notes to Ellie that afternoon but the next morning Ellie came over to. the bank and asked about the notes, and that he showed the notes to him and explained all about them, and then retained them in the bank, as he had a right to,do, to secure the payment of the debt due by the deceased.
Ellie was in the room that afternoon when the old gentleman instructed McFarlane to turn the notes over to Ellie; and McFarlane in effect said, “I did not turn the notes over that evening, but the next morning Ellie *291called for them, and I took them ont, showed them to him, and told him ail about the notes, and then replaced them in the vault.” We may reasonably conclude that Ellie went to the bank the next morning* to get the notes or at least to accept them, as directed by his father, and that he received and left them there with McF'arlane until some future time when he could pay the debt due by his father and take the collateral notes away. ,„From then on McFarlane held the notes as agent of the donee.
The deceased told Mr. McFarlane the reasons why he wanted to leave the notes to his son. His directions in that regard could not have been plainer or more positive. The old gentleman had told other friends that he wanted his son Ellie to have the notes, and that he had arranged with Mr. McFarlane for his son to have the notes; and he fully believed, according to this record, that the. notes had been delivered to his son, for he made no further claim to them nor tried to use them to secure a. subsequent loan, but resorted to other property he had. Undoubtedly he thought his gift to his son had been completed, and entertained this satisfaction at the time he closed his eyes in eternal sleep.
We think what took place between McFarlane and Ellie Harmon at the bank the next morning, after the conversation with the deceased was an act equivalent to delivery, and therefore constituted the delivery necessary to consummate the gift. Under the circumstances we think such delivery was made as was reasonably susceptible; the banker having a lien on the notes may not have actually placed the physical possession of them in the hands of the donee because he intended to hold them as security for the debt, yet there was delivery of the notes, as evidenced by the conversation regarding them and the taking of them from the vaults and showing and discussing the notes with Ellie Harmon, who was there to receive the property which he knew had been given to him by his father the day before; this was a delivery in the eyes of the law, and completed the execution of the gift. Garra*292dine v. Collins, 7 Smedes & M. 428-432; 28 C. J., p. 632, section 22; Meyer v. Meyer, 106 Miss. 638, 64 So. 420; 12 R. C. L., p. 936, section 12; Dinslage v. Stratman, 105 Neb. 274, 180 N. W. 81, 14 A. L. R, 702; Innes v. Potter, 130 Minn. 320, 153 N. W. 604, 3 A. L. R. 896; Marshall v. Stratton, 96 Miss. 465, 51 So. 132; Liebe v. Battmann, 33 Or. 241, 54 Pac. 179, 72 Am. St. Rep. 705 and note; Miller v. Jeffress, 4 Grat. (Va.) 472.
Therefore the decree of the lower court is reversed, and judgment entered here for appellant.

Reversed, and. judgment for appellant.